        Case 1:20-cv-01044-WJ-JFR Document 2 Filed 10/23/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
                                _____________________


MYRTIS PAULO HART,

       Plaintiff,

v.                                                                 Case No. 20-cv-1044 WJ/JFR

MCDONALD’S,
JOHN SNOWBURGER,

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff Myrtis Paulo Hart’s Civil Rights Complaint

(Doc. 1). Plaintiff is incarcerated and pro se. He alleges McDonald’s served him a Frappe Mocha

containing pieces of a broken spoon. Having reviewed the matter sua sponte under 28 U.S.C. §§

1915(e) and 1915A, the Court will dismiss the Complaint with prejudice.

                                       BACKGROUND

       In 2015, Plaintiff ordered a Frappe Mocha beverage from a McDonald’s restaurant in

Clovis, New Mexico. When Plaintiff took a drink, he allegedly ingested pieces of a plastic spoon.

Plaintiff believes the spoon had been chopped into pieces as part of a “purposeful attempt to

poison” him. See Doc. 1 at 6. The store manager invited Plaintiff back to McDonald’s, where he

signed an insurance claim and received $800 in damages. The Frappe Mocha incident allegedly

caused pain, discomfort, and anxiety. Plaintiff contends he experienced severe post-traumatic

stress disorder each time he thought about McDonald’s or saw the golden-arches logo. Plaintiff

also contends he engaged in “certain acts which were considered to be criminal” as a result of the

trauma. He is now incarcerated at the Central New Mexico Correctional Facility.
        Case 1:20-cv-01044-WJ-JFR Document 2 Filed 10/23/20 Page 2 of 5




       Based on these facts, Plaintiff raises claims under 42 U.S.C. § 1983 and Bivens v. Six

Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) against two

Defendants: McDonald’s and its Clovis manager, John Snowburger. Plaintiff also alleges those

Defendants violated “New Mexico criminal law” and cites a series of New Mexico statutes

regulating prisons (N.M.S.A. §§ 33-3-5; 33-3-6; and 33-3-8). See Doc. 1 at 3. Plaintiff seeks at

least $5 million in damages from McDonald’s and Snowburger to compensate for physical and

psychological harm.

       Construed liberally, the Complaint appears to seek leave to proceed in forma pauperis. See

Doc. 1 at 1 (alleging that complaints “must be accompanied by … an application to proceed in

forma pauperis”). The Court will grant this relief, waive the initial partial filing fee, and screen

the Complaint pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

                      STANDARDS GOVERNING INITIAL REVIEW

       Sections 1915(e) and 1915A of Title 28 require the Court to conduct a sua sponte review

of all in forma pauperis prisoner complaints. The Court must dismiss any inmate complaint that

is frivolous, malicious, or “fails to state a claim on which relief may be granted.” 28 U.S.C. §

1915(e). See also 28 U.S.C. § 1915A (requiring a sua sponte review of prisoner complaints, even

where the plaintiff is not proceeding in forma pauperis). The Court may also dismiss a complaint

sua sponte under Rule 12(b)(6) if “it is patently obvious that the plaintiff could not prevail on the

facts alleged, and allowing [plaintiff] an opportunity to amend [the] complaint would be futile.”

Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (quotations omitted). The plaintiff must

frame a complaint that contains “sufficient factual matter, accepted as true, to ‘state a claim for

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the



                                                -2-
        Case 1:20-cv-01044-WJ-JFR Document 2 Filed 10/23/20 Page 3 of 5




plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id.

       Because Plaintiff is pro se, his “pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall, 935 F.2d at 1110. While pro

se pleadings are judged by the same legal standards as others, the Court can overlook the “failure

to cite proper legal authority, … confusion of various legal theories, …, or … unfamiliarity with

pleading requirements.” Id. However, the Court may not craft legal theories or assume the role

of advocate for a pro se litigant. Id.

                                         DISCUSSION

       Plaintiff seeks damages from McDonald’s and its store manager under 42 U.S.C. § 1983

and Bivens. “A cause of action under section 1983 requires the deprivation of a civil right by a

‘person’ acting under color of state law.” McLaughlin v. Bd. of Trustees, 215 F.3d 1168, 1172

(10th Cir. 2000). Bivens is the federal analog to § 1983. Bivens “approved a judicially-implied

cause of action allowing individuals to seek damages for unconstitutional conduct by federal

officials.” Big Cats of Serenity Springs, Inc. v. Rhodes, 843 F.3d 853, 859 (10th Cir. 2016). The

Complaint contains no information allowing the Court to conclude that McDonald’s and its

operator are government actors. See, e.g., Martin v. McDonald's, 2009 WL 1149499, at *4 (W.D.

Okla. Apr. 28, 2009) (dismissing pro se § 1983 complaint against McDonald’s, which did not act

under color of state law); Stover v. McDonald’s Rest., 2013 WL 5176750, at *3 (D.N.J. Sept. 11,

2013) (same). Accordingly, the Complaint fails to state a § 1983 or Bivens claim against

Defendants.

       The Complaint also alleges McDonald’s and Snowburger violated “New Mexico criminal

law,” including N.M.S.A. §§ 33-3-5; 33-3-6; and 33-3-8. Section 33-3-5 is titled “Cleanliness and



                                               -3-
         Case 1:20-cv-01044-WJ-JFR Document 2 Filed 10/23/20 Page 4 of 5




feeding prisoners;” it requires jail administrators to keep the jails and inmates “clean and healthy.”

N.M.S.A. § 33-3-6. Similarly, § 33-3-6 states that jail administrators must provide “good and

wholesome quality” to inmates. N.M.S.A. § 33-3-6. The last section cited, § 33-3-8, provides that

jail administrators may propose rules for the “punishment of persons violating the rules of the jail.”

N.M.S.A. § 33-3-8. None of these statutes are relevant in this case. The Complaint clarifies that

Plaintiff visited McDonald’s before his incarceration. Plaintiff alleges that on the day he ingested

plastic, he “travelled from his dwelling (9201 Pecos Ave) to McDonalds to … buy a Frappe

Mocha.” Doc. 1 at 4. The Complaint therefore fails to state a claim under any state law cited by

Plaintiff.

        The Court further observes that, notwithstanding the above defects, all claims stemming

from the tainted Frappe Moche are time-barred. A three-year statute of limitations applies to civil

rights violations and New Mexico personal injury claims. See N.M. Stat. Ann. § 37-1-8 (1978);

McCarty v. Gilchrist, 646 F.3d 1281, 1289 (10th Cir. 2011) (The statute of limitations under §

1983 “is dictated by the personal injury statute of limitations in the state in which the claim

arose.”). Courts may consider the time-bar on screening “when the defense is obvious from the

face of the complaint and no further factual record [is] required to be developed.” Fratus v.

DeLand, 49 F.3d 673, 674-75 (10th Cir. 1995); Wilson v. Reid, 781 Fed. App’x 789 (10th Cir.

2019) (affirming screening dismissal of prisoner § 1983 complaint based on statute of limitations).

McDonald’s served the Frappe Mocha in the “late-fall, early winter” of 2015, and Plaintiff filed

the Complaint five years later, on October 9, 2020. See Doc. 1 at 4. The Complaint is therefore

time-barred on its face.

        For all of these reasons, the Court will dismiss the Complaint pursuant to 28 U.S.C. §§

1915(e)(2)(B)(ii) and 1915A for failure to state a cognizable claim. Pro se prisoners are often



                                                -4-
        Case 1:20-cv-01044-WJ-JFR Document 2 Filed 10/23/20 Page 5 of 5




given an opportunity to amend, if the pleading defects are attributable to their ignorance of federal

law. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, courts need not invite

an amendment when any amended complaint would also be subject to dismissal under Fed. R. Civ.

P. 12(b)(6). See Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004). The factual basis for

the claims here is clear: Plaintiff swallowed plastic while drinking a McDonald’s Frappe Mocha.

As a matter of law, he cannot recover from McDonald’s or its operator under § 1983, Bivens, or

any of the state statutes cited in the Complaint. Accordingly, the Court declines to sua sponte

invite an amendment and will dismiss the Complaint with prejudice.

       IT IS ORDERED that Plaintiff’s request to proceed in forma pauperis is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Civil Rights Complaint (Doc. 1) is

DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A for failure to

state a cognizable claim; and the Court will enter a separate judgment closing the civil case.

       SO ORDERED.




                                              _______________________________________
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                -5-
